
	

113 HR 5252 IH: Tax and Fee Collection Fairness Act of 2014
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5252
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2014
			Mr. Sensenbrenner (for himself, Mr. Bachus, Mr. Terry, Mr. Cohen, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To ensure that methods of collecting taxes and fees by private citizens on behalf of States are
			 fair and effective and do not discriminate against interstate commerce.
	
	
		1.Short titleThis Act may be cited as the Tax and Fee Collection Fairness Act of 2014.
		2.FindingsCongress finds the following:
			(1)States may designate in-State or out-of-State persons or other entities as collection agents for
			 the State with a duty to collect certain taxes and fees from residents of
			 the State.
			(2)States have the sovereign right to tax their citizens, subject to the Constitution and the law.
			 States do not have the right to tax interstate commerce or to impose taxes
			 or other duties on citizens of other States without limitation.
			(3)Collection agents for a State may feasibly collect fees and taxes from customers in connection with
			 financial transactions to which the agent and customer are parties. In
			 such cases, the agent has transactional nexus with the customer.
			(4)Congress can help ensure against unreasonable burdens on interstate commerce by making
			 transactional nexus a condition of imposing a duty on a person to serve as
			 a collection agent for the State and making such person strictly liable
			 for any failure to collect.
			3.Transactional nexus requirementNo State may require any person to collect from, or remit on behalf of, any other person any State
			 or local fee, tax, or surcharge imposed on a purchaser or user with
			 respect to the purchase or use of any product or service within a State,
			 unless there is transactional nexus between the person from whom the State
			 seeks to require such collection or remittance and the purchaser or user
			 of such product or service. Transactional nexus means that there is a direct monetary transaction between the person required to collect or remit
			 the fee, tax, or surcharge and the purchaser or user upon whom the fee,
			 tax, or surcharge is imposed. The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam,
			 American Samoa, the United States Virgin Islands, the Commonwealth of the
			 Northern Mariana Islands, and any other territory or possession of the
			 United States.
		4.EnforcementNotwithstanding any provision of section 1341 of title 28, United States Code, or the constitution
			 or laws of any State, the district courts of the United States shall have
			 jurisdiction, without regard to amount in controversy or citizenship of
			 the parties, to grant such mandatory or prohibitive injunctive relief,
			 interim equitable relief, and declaratory judgments as may be necessary to
			 prevent, restrain, or terminate any acts in violation of this Act.
		
